DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 08 November 2019 has been entered; claims 1-6 remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Thekdi on 05 January 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 1, please replace “the desired” with –a desired-; within line 12, please replace “polymer” with –(co)polymer-; within line 13, please replace “polymer” with –(co)polymer-; within line 14, please replace “polymer” with –(co)polymer-; within line 16, please replace “copolymer” with –(co)polymer-; and within line 18, please replace “copolymer” with –(co)polymer-.
Regarding Claim 2: within line 3, please replace “to an industrial” with –for an industrial-. 
Regarding Claim 4: within line 5, please replace “(iii)optionally” with -(iii) optionally-. 

Allowable Subject Matter
Claims 1-6 are allowed, as none of the prior art teaches or suggests the methods of claims 1 and 2, directed to maintaining a desired amount of benzodiazole-tagged (co)polymer in 
The ISR and Written Opinion for corresponding PCT application PCT/US2018/040576 cites D1, U.S. Patent # 5986030 to Murray et al. as the closest prior art.  Murray discloses a method for maintaining a desired amount of a polymer comprising 2-substitituted benzimidazole (Abstract); however, selection of 2-substituted benzimidazole as the “Fluor” in the chemical structure of the polymer does not result in a copolymer comprising the claimed benzodiazole (co)polymer as a number of differences would still be present; which include but are not limited to 1) “2-substituted”, to the ordinary artisan, means that a hydrogen on the 2-position C is substituted, not the carbon itself, which is what would be required to obtain the claimed chemical structures; and 2) the recited benzyl group containing the amine group would be missing. 
The Written Opinion indicates that the claimed structures would be obvious to one of ordinary skill in the art due to structural similarity and because benzodiazoles are “known in the art as fluorophores” without providing evidence of such. The Examiner notes that 2-substituted benzimidazoles, related to the claimed benzodiazoles, are added as small molecules in scale/corrosion inhibiting compositions, but not as fluorophores, and not as a portion of a (co)polymer (see Kallfass et al. U.S. Patent # 4026815: claim 1; see Detering et al. U.S Patent # 2012/0199783: Paragraph [0051]). Documents D2 and D3, cited in the Written Opinion for rendering the claimed benzodiazole-tagged (co)polymer obvious for similar reasons as Murray, also do not fairly teach or suggest the recited structures. The fluorophores in D2, U.S. Patent # 6645428, are chemically distinct from the recited benzodiazole compounds (see Column 3, lines 3-40).  The fluorophores in D3, U.S. Patent Publication # 2012/0032093), are likewise chemically distinct from the recited benzodiazole compounds (see Paragraphs [0010, 0011]). 
Lastly, Zeiher et al. (U.S. Patent # 6838002; see claim 22) and Denzinger et al. (U.S. Patent # 5232603; see Abstract) disclose water-soluble polymers either tagged with 2-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.